1 N.Y.3d 543 (2003)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. FERNANDO GASTELU, Appellant,
v.
DENNIS BRESLIN, Respondent.
Court of Appeals of the State of New York.
Submitted September 12, 2003.
Decided December 2, 2003.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648). Motion for poor person relief dismissed as academic.